Exhibit 10.3
February 8, 2010
Mr. Kevin Roach
62 Thompson Mill Road
Newtown, PA 18740
Re: Amendment To Employment Agreement
Dear Kevin,
With respect to that certain Employment Agreement dated September 9, 2008
(“Employment Agreement”) between you and Activant Solutions Inc. (“Activant”),
we hereby agree that the Section entitled “Relocation” (the “Relocation
Section”) is hereby terminated and of no further force or effect. We further
agree that:
     (a) within five (5) business days after the date of your signature below,
Activant will pay you the sum of $200,000, less (i) any amounts previously paid
to you or on your behalf by Activant pursuant to the Relocation Section (other
than any “Shipping Costs” as described below), (ii) any other amounts paid to
you or on your behalf by Activant for housing/lodging/rent in or near Yardley,
PA; and (iii) applicable tax withholdings; and
     (b) Activant will reimburse, or pay directly to a moving company, a sum of
up to $16,000.00 less the $5,368.17 reimbursed or paid on your behalf to date,
for Shipping Costs actually incurred by you through June 30, 2011, so long as
you are still employed by Activant at the time such Shipping Costs are incurred.
Activant will not reimburse or pay for any Shipping Costs incurred after
June 30, 2011. “Shipping Costs” refers to the actual, reasonable cost of
shipment of household items from your home in Cedarsburg, WI to your home in or
near Yardley, PA.
If you resign from your employment with Activant for any reason within thirty
months following your Activant employment start date, you agree to reimburse
Activant in full for all amounts paid to you or on your behalf pursuant to this
Amendment on your last day of employment with Activant.
Except as modified by this Amendment, the Employment Agreement remains in full
force and effect.
Please sign below to confirm your acceptance of the terms of this Amendment.
Sincerely,

        /s/ Pervez Qureshi
Pervez Qureshi
President and CEO

I agree to and accept the terms and conditions of this Amendment To Employment
Agreement.

        /s/ Kevin Roach   February 8, 2010  
Kevin Roach
  Date  

